Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 9484980 B) and further in view of Sheikh  (US 20090018762 A1).
Regarding Claim 1, Mitchell discloses a method comprising: receiving, by a pulsar signal receiver device [135], a pulse signal emitted from one or more celestial objects [120]; generating, by the pulsar signal receiver device, a timing synchronization signal (col. 3 lines 37-46, function of SSU); and providing, by the pulsar signal receiver device, the timing synchronization signal based upon the time output of the pulse signals (col. 3 lines 37-46) to a timing distribution network server (fig. 4).
Mitchell does not disclose processing, by the pulsar signal receiver device, the pulse signal to discipline a local clock to determine an accurate time output.  
Sheikh discloses processing a pulse signal [30] to discipline a local clock [24] to determine an accurate time output (par. 0068).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine processing the pulse signal to discipline a local clock of Sheikh with the pulsar signal device of Mitchell as it allows for comparison of the frequency of pulses received with the local clock and further use of algorithms within a processor to correct errors and maintain high accuracy for timing functions (par. 0046 and 0068)
Regarding Claim 4, Mitchell does not explicitly disclose a plurality of pulsars or a pulsar timing array.  Sheikh discloses using two separate pulsars in reception of pulse signals and a double difference technique that may be used with two pulsars and is beneficial (par. 0102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell to receive a pulse signal emitted form a plurality of pulsars so as to apply the double difference method of pulse signal computation.  
Regarding Claim 7, Mitchell discloses that the timing synchronization signal is generated by a timing interface module [140] (fig. 1) in the pulsar signal receiver device.
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell combined with Sheikh as applied to claim 1 above, and further in view of Chen et al., (CN 105376044 A) hereinafter Chen.
Regarding Claim 2, Mitchell combined with Sheikh does not disclose distributing, by the time distribution network server, the timing synchronization signal to one or more remote power system devices.  Rather, Mitchell only discloses providing time distribution to network elements (fig. 4).  
Chen discloses using time synchronization signals in coordination with remote power systems for remote monitoring of electric power and secondary equipment by communication management while ensuring the accuracy remains uniform in time (par. 0007, par. 0014)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distribute the timing synchronization signal from the time distribution network server of Mitchell and Sheikh to the one or more remote power systems of Chen given that Mitchell and Sheikh disclose the steps to supply the distribution network with the synchronization signal and Chen discloses the benefit using such a signal provides for remote power systems.  
Regarding Claim 3, Chen further discloses that the timing synchronization signal distributed to the remote power systems be used for synchronous monitoring (par. 0006).
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell combined with Sheikh as applied to claim 1 above, and further in view of Chen et al. (CN 106403930 A), hereinafter Chen ‘930, and Inasawa et al. (JP 2014163685 A), hereinafter Inasawa.
Regarding Claim 5, Mitchell discloses a time residual correction module [160] configured to correct a timing error that is associated with the pulse signal (col. 3 lines 50-52).  Mitchell does not explicitly disclose that the errors are attributed to interstellar medium dispersion, ionospheric effects, and tropospheric effects.  Similarly, Sheikh discloses that errors due to relativistic effects are computed for and corrected (par. 0004).  However, Sheikh also does not explicitly disclose that the errors are attributed to interstellar medium dispersion, ionospheric effects, and tropospheric effects.  
Chen ‘930 discloses that processing a pulsar signal is affected by interstellar medium dispersion and a de-dispersion process to reduce this timing error (par. 0030). 
As both Mitchell and Sheikh disclose correcting timing errors associated with the pulse signal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the de-dispersion process for interstellar medium dispersion of Chen ‘930 as part of this process since it is disclosed that this is an error related to the pulse signal and Chen provides a solution process. 
Michell combined with Sheikh and Chen ‘930 does not disclose that the errors are attributed to ionospheric effects and tropospheric effects.
Inasawa discloses correcting a timing error that is associated with the pulse signal and is attributed to ionospheric effects and tropospheric effects (par. 0023 and par. 0035) in order to improve current time-frequency standard accuracy. 
As both Mitchell and Sheikh disclose correcting timing errors associated with the pulse signal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the time correction for the ionospheric effects and tropospheric effects disclosed by Inasawa as part of the time correction  to improve current-time frequency standard accuracy.
Regarding Claim 6, Sheikh discloses that the local clock [24] is disciplined by a signal processor [30] in the signal receiver device.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the time residual correction module disclosed in claim 5 to the local clock of Sheikh and claim 1 given that the it is the local clock that is used to determine an accurate time output.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in combination with Sheikh as applied to claim 1 above, and further in view of Thiesen et al. (US 20090273517 A1), hereinafter Thiesen.
Regarding Claim 8, Mitchell combined with Sheikh does not disclose a pulsar signal receiver device that has a bandpass filter configured to extract a desired frequency spectrum of the pulse signal and a signal amplifier configured to amplify the pulse signal in the desired frequency spectrum.
The function and application of bandpass filters and signal amplifiers are well known in the art in their function for signal optimization. For instance, Thiesen discloses using a bandpass filter and a signal amplifier in relation to clock signals (par. 0030) and a person of ordinary skill in the art before the effective filing date of the claimed invention would understand that similarly a bandpass filter to extract certain frequency and a signal amplifier to amplify the signal would be obvious modifications or additions to the pulse signal receiver device of Mitchell.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell combined with Sheikh as applied to claim 1  above, and further in view of T. Neagoe, V. Cristea and L. Banica, "NTP versus PTP in Com puter Networks Clock Synchronization," 2006 IEEE International Symposium on Industrial Electronics, 2006, pp. 317-362, doi: 10.1109/ISIE.2006.295613. (Year: 2006), hereinafter Neagoe.
Regarding Claim 10, Mitchell combined with Sheikh does not disclose that the distribution network server is a precision timing protocol (PTP) server or an eLoran server. 
Neagoe discloses that Precision Time Protocol [PTP] is used for time/clock synchronization in packet-based networks that support multicasting as well as how it is implemented (sec. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a PTP serve as the timing synchronization distribution network server of Mitchell given the application for clock synchronization and implementation disclosed by Neagoe.  
Claim 11, 12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell and further in view of Sheikh and Chen.
Regarding Claim 11, Mitchell discloses a system comprising: a timing distribution network server (fig. 4) and a pulsar signal receiver device [135] configured to receive a pulse signal [120] emitted from one or more celestial objects (abstract), generate a timing synchronization signal (col. 3 lines 37-46), and to provide the timing synchronization signal to the timing distribution network server (fig. 4).
Mitchell does not disclose that the network serve is communicatively connected to a plurality of remote power system devices; nor that the pulsar signal receive device is configured to process the pulse signal to discipline a local clock to determine an accurate time output.  
Sheikh discloses processing a pulse signal [30] to discipline a local clock [24] to determine an accurate time output (par. 0068).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine processing the pulse signal to discipline a local clock of Sheikh with the pulsar signal device of Mitchell as it allows for comparison of the frequency of pulses received with the local clock and further use of algorithms within a processor to correct errors and maintain high accuracy for timing functions (par. 0046 and 0068)
Mitchell combined with Sheikh does not disclose that the timing distribution network server is communicatively connected to a plurality of remote power system devices.
Chen discloses using time synchronization signals in coordination with remote power systems for remote monitoring of electric power and secondary equipment by communication management while ensuring the accuracy remains uniform in time (par. 0007, par. 0014)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distribute the timing synchronization signal from the time distribution network server of Mitchell and Sheikh to the one or more remote power systems of Chen given that Mitchell and Sheikh disclose the steps to supply the distribution network with the synchronization signal and Chen discloses the benefit using such a signal provides for remote power systems.  
Regarding Claim 12, Chen discloses a time distribution network server that is configured to distribute the timing synchronization signal to one or more remote power system devices (par. 0007, par. 0014).
Regarding Claim 14, Chen further discloses that the timing synchronization signal distributed to the remote power systems be used for synchronous monitoring (par. 0006).
Regarding Claim 15, Mitchell does not explicitly disclose a plurality of pulsars or a pulsar timing array.  Sheikh discloses using two separate pulsars in reception of pulse signals and a double difference technique that may be used with two pulsars and is beneficial (par. 0102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell to receive a pulse signal emitted form a plurality of pulsars so as to apply the double difference method of pulse signal computation.  
Regarding Claim 18, Mitchell discloses that the timing synchronization signal is generated by a timing interface module [140] (fig. 1) in the pulsar signal receiver device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell combined with Sheikh and Chen as applied to claim 11 above, and further in view of Rhoads et al. (US 20160198245 A1), hereinafter Rhoads.
Regarding Claim 13, while Chen discloses providing the timing synchronization signal to one or more remote power system devices, it does not disclose providing the timing synchronization signal to at least one local power system device.
	Rhoads similarly discloses that time synchronization allows synchronized real-time measurements of multiple remote measurement points on a power grid (par. 0075), but also applications for among other things local distribution grids (par. 0091).  
	It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell with Sheikh and Chen to provide the timing synchronization signal to a local power system device based on the disclose of Rhoads as it suggests that both remote and local power systems are applicable for being provided the timing synchronization signal.  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell combined with Sheikh and Chen as applied to claim 11 above, and further in view of Chen ‘930 and Inasawa.
Regarding Claim 16, Mitchell discloses a time residual correction module [160] configured to correct a timing error that is associated with the pulse signal (col. 3 lines 50-52).  Mitchell does not explicitly disclose that the errors are attributed to interstellar medium dispersion, ionospheric effects, and tropospheric effects.  Similarly, Sheikh discloses that errors due to relativistic effects are computed for and corrected (par. 0004).  However, Sheikh also does not explicitly disclose that the errors are attributed to interstellar medium dispersion, ionospheric effects, and tropospheric effects.  
Chen ‘930 discloses that processing a pulsar signal is affected by interstellar medium dispersion and a de-dispersion process to reduce this timing error (par. 0030). 
As both Mitchell and Sheikh disclose correcting timing errors associated with the pulse signal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the de-dispersion process for interstellar medium dispersion of Chen ‘930 as part of this process since it is disclosed that this is an error related to the pulse signal and Chen provides a solution process. 
Michell combined with Sheikh and Chen ‘930 does not disclose that the errors are attributed to ionospheric effects and tropospheric effects.
Inasawa discloses correcting a timing error that is associated with the pulse signal and is attributed to ionospheric effects and tropospheric effects (par. 0023 and par. 0035) in order to improve current time-frequency standard accuracy. 
As both Mitchell and Sheikh disclose correcting timing errors associated with the pulse signal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the time correction for the ionospheric effects and tropospheric effects disclosed by Inasawa as part of the time correction  to improve current-time frequency standard accuracy.
Regarding Claim 17, Sheikh discloses that the local clock [24] is disciplined by a signal processor [30] in the signal receiver device.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the time residual correction module disclosed in claim 5 to the local clock of Sheikh and claim 1 given that the it is the local clock that is used to determine an accurate time output.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in combination with Sheikh and Chen as applied to claim 1 above, and further in view of Thiesen et al. (US 20090273517 A1), hereinafter Thiesen.
Regarding Claim 19, Mitchell combined with Sheikh does not disclose a pulsar signal receiver device that has a bandpass filter configured to extract a desired frequency spectrum of the pulse signal and a signal amplifier configured to amplify the pulse signal in the desired frequency spectrum.
The function and application of bandpass filters and signal amplifiers are well known in the art in their function for signal optimization. For instance, Thiesen discloses using a bandpass filter and a signal amplifier in relation to clock signals (par. 0030) and a person of ordinary skill in the art before the effective filing date of the claimed invention would understand that similarly a bandpass filter to extract certain frequency and a signal amplifier to amplify the signal would be obvious modifications or additions to the pulse signal receiver device of Mitchell.  
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not disclose a motivation to modify the signal receiver device of claim 1 or claim 11 to add a timing interface configured to convert the accurate time output into the timing synchronization signal that includes a predefined driving capability, voltage level, format, and level of accuracy.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abbott et al. (US 20170060101 A1) discloses obtaining a local time source from an internal clock housed within a controller, receiving a time signal from an external clock transmitted to the controller, calibrating the local time source to a time indicated on the external clock, and monitoring the time single of the external clock against the internal time.  
Foltyn et al. (US 20070093226 A1) discloses a temporally periodic  synchronization signal generated by a receiver based on a timing reference signal, including a pulse signal, is divided by a switching frequency generated by a timing generator into a plurality of switching intervals for the function of synchronizing several measurement and/or control actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844     


/EDWIN A. LEON/Primary Examiner, Art Unit 2833